Citation Nr: 0100710	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-08 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether there is clear and unmistakable error in the 
assignment of a 10 percent evaluation for the veteran's right 
knee disability effective from March 22, 1996, instead of 
November 24, 1987.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel

INTRODUCTION

The veteran had active service from November 1983 to November 
1987.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  The June 1988 rating decision that denied service 
connection for residuals of a right knee injury correctly 
applied existing statutes and/or regulations and was 
consistent with and supported by the evidence then of record.

2.  A disagreement as to how the facts were weighed and 
evaluated in the June 1988 rating decision does not 
constitute clear and unmistakable error.

3.  VA's failure to satisfy its duty to assist the veteran in 
the development of facts pertinent to his claim does not 
constitute clear and unmistakable error.


CONCLUSION OF LAW

The June 1988 rating decision that denied service connection 
for residuals of a right knee injury does not contain clear 
and unmistakable error.  38 U.S.C.A. § 5112 (West 1991); 
38 C.F.R. § 3.105(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

The decision of a rating agency shall be final and binding on 
VA as to conclusions based on the evidence on file at that 
time and will not be subject to revision on the same factual 
basis except by appellate authorities or as provided in 
38 C.F.R. § 3.105 (2000).  38 C.F.R. § 3.104(a) (2000).

Under provisions of 38 C.F.R. § 3.105(a) (2000), when VA has 
made a clear and unmistakable error in its decision, it will 
be reversed or amended, and it will have the same effect as 
if the corrected decision had been made on the same date as 
the reversed or amended decision.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To determine whether clear and unmistakable error is present 
under 38 C.F.R. § 3.105(a) in a prior determination, either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; the error must be undebatable and of the 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992).

Clear and unmistakable error is more than a difference of 
opinion.  38 C.F.R. § 3.105(b) (2000).  A claimant seeking to 
obtain retroactive benefits by proving that VA has made a 
clear and unmistakable error has a much heavier burden than 
that placed upon a claimant attempting to establish 
prospective entitlement to benefits.  Akins v. Derwinski, 1 
Vet. App. 228 (1991).

An alleged failure in VA's duty to assist, generally, may 
never form the basis of a valid claim of clear and 
unmistakable error, as such an argument is essentially based 
upon evidence that was not of record at the time of the 
earlier decision.  Hazan v. Brown, 10 Vet. App. 511 (1997); 
Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (holding 
that the RO's failure to obtain service medical records 
vitiates the finality of a particular rating decision).  The 
fact that medical knowledge was not advanced to its current 
state does not constitute clear and unmistakable error, as it 
is premised upon facts that were not then of record.  Porter 
v. Brown, 5 Vet. App. 233 (1993).

II.  Factual Background

In the June 1988 rating decision, the RO found denied service 
connection for residuals of a right knee injury, stating that 
no residual injury had been shown upon VA examination.  The 
evidence of record at that time consisted of the veteran's 
service medical records and a VA examination, which was 
conducted in January 1988.

The veteran's service medical records, which include a 
physical evaluation board and medical board evaluation, 
showed that the veteran was found unfit for retention in the 
service, due to chondromalacia of the right patella, 
associated with an asymptomatic anterior meniscal tear and a 
slightly symptomatic partial ligament tear of the anterior 
cruciate ligament.  The veteran had injured his right knee in 
1985 while playing basketball and had undergone arthroscopic 
surgery in March 1986.  The veteran was involuntarily 
separated from the service in November 1987, with a 10 
percent rating.

The January 1988 VA examination reflected the veteran's 
pertinent service medical history as to his right knee and 
his current complaints of occasional aching or aggravation in 
the posterior aspect of the right knee, which usually 
occurred with weather changes.  It was noted that the veteran 
occasionally wore a brace and that he took no medication for 
his knee on a regular basis.   Physical examination found no 
evidence of atrophy, and the veteran's knee extended from 
zero to 130 degrees.  The examiner could not detect any 
laxity of the medial or the ligamentous support to the knee, 
and the cruciate ligaments appeared to be sound.  Palpating 
in the popliteal fossa revealed a slight bulge, but the 
examiner indicated that it was difficult to determine whether 
the bulge was a Baker's cyst.  If one entertained the 
diagnosis of a Baker's cyst, the examiner stated that an 
arthrogram would then be indicated.  However, at that point, 
the examiner did not feel that the veteran's symptoms 
indicated an arthrogram.  The diagnostic impression was 
history of right knee injury, with residual symptoms in the 
popliteal fossa area as noted.  A contemporaneous x-ray study 
of the veteran's right knee showed a slight accentuation of 
the concavity of the medial tibial condyle, with the margin 
of the articular surface projected at a somewhat lower level 
than the similar margin of the lateral condyle.  It was 
possible that this represented a mild impaction fracture of 
the medial condyle, which had to have been sustained quite 
some time ago, as there was no evidence of any activity or 
healing process.  However, it was noted that this concavity 
was frequently nothing more than an adaptation to a 
hypertrophied medial femoral condyle.  It was impossible to 
state with absolute certainty that this was either an old 
injury or an anatomical variant.  Otherwise, no significant 
pathology was suggested.

In March 1996, the veteran filed to reopen his claim for 
service connection.  The RO obtained the veteran's VA 
treatment records (dated from March to May 1996) and afforded 
the veteran a VA examination, which was conducted in August 
1996 and showed osteoarthritic changes in the veteran's right 
knee.  In an October 1996 rating decision, the RO granted 
service connection for a partial tear of the anterior 
cruciate ligament and the anterior medial meniscus, right 
knee, and assigned a 10 percent evaluation, effective from 
March 22, 1996, the date the RO received the veteran's claim 
to reopen.

In July 1997, the veteran filed a claim for clear and 
unmistakable error as to the grant of a compensable 
evaluation for his right knee.  The veteran asserted that the 
effective date for the 10 percent rating should have been the 
day after he separated from service, November 24, 1997.  In 
support of this claim, the veteran submitted private medical 
records (dated from June 1987 to June 1994), which documented 
treatment of the veteran's right knee in June 1987, while the 
veteran was still in service.  The veteran also supplemented 
the record with an August 2000 statement from his private 
physician, from whom the private medical records had been 
obtained.  Dr. L. K. E. stated that the veteran had been a 
patient of his since June 1987, that the veteran had indeed 
had a right knee disability at that time, and that had a 
proper medical examination been conducted by the VA in 1988, 
the veteran's knee problems would have been found to exist.  
It was very doubtful from a medical perspective that the 
proper findings would not have identified the veteran's 
problems with his knee (and ankle).

At the veteran's August 2000 RO hearing, the veteran's 
service representative summarized the considerations of the 
veteran's claim for clear and unmistakable error.  
(Transcript (T.) at 1-2).  The veteran's service 
representative stated that the veteran had been medically 
separated from the service because of his knee and that the 
RO had denied service connection for the veteran's right knee 
in 1988 because no current symptomatology had been found upon 
the VA examination.  The veteran had later been granted 
service connection for the exact same disability.  Id.  The 
service representative argued that the first VA examination 
had been inadequate to detect the veteran's right knee 
symptomatology.  Id.

At his video conference before a Member of the Board 
(conducted in November 2000), the veteran and his service 
representative advanced the same assertions, that the first 
VA examination, upon which the RO had based its original 
denial, had been inadequate.


III.  Analysis

Upon current review of the applicable regulations and law in 
this instance, the June 1988 rating decision, the evidence 
then of record, and the arguments asserted as to this matter, 
the Board finds no clear and unmistakable error as to the 
assignment of a 10 percent evaluation for the veteran's right 
knee disability, effective from March 22, 1996, instead of 
November 24, 1987.

In this instance, given documentation contained within the 
veteran's service medical records, coupled with the clinical 
findings contained in the January 1988 VA examination, the 
Board finds the RO's June 1988 rating decision that denied 
service connection for residuals of a right knee injury 
tenable, e. g., plausible.  Here, while admittedly the 
veteran's service medical records showed that the veteran was 
involuntarily separated from service due to his right knee, 
in November 1987, the clinical findings upon VA examination 
in January 1988 suggested that there was no residual 
disability.  The veteran's range of motion had been from zero 
to 130 degrees; there was no evidence of any atrophy or 
laxity, and an x-ray study had revealed no significant 
pathology other than a concavity of the medial tibial 
condyle, which could have been either an old injury or an 
anatomical defect.

While the Board would not necessarily reach the same 
determination as did the RO upon current de novo review of 
this evidence, the Board stresses that that is not the proper 
inquiry at this time.  Instead, the Board must ask, in part, 
whether reasonable minds could differ as to the determination 
reached.  In this instance, the Board finds that such minds 
can.  As such, the Board does not find that but for the 
purported error made (an inadequate VA examination that did 
not detect the veteran's symptomatology as to his right 
knee), the result would have been manifestly different.  To 
reiterate, clear and unmistakable error must be undebatable 
and of the sort that had it not been made, the outcome would 
have manifestly changed.  See Russell v. Principi, supra.

Additionally, as to the argument that an inadequate VA 
examination rises to clear and unmistakable error, the Board 
stresses that alleged failure on the part of the VA to assist 
the veteran in the development of his claim generally never 
forms the basis of a valid claim of clear and unmistakable 
error.  See Dixon v. Gober, 14 Vet. App. 168 (2000); Simmons 
v. West, 14 Vet. App. 84 (2000); Hazan v. Brown, supra; Cf. 
Hayre v. West, supra.


ORDER

The June 1988 rating decision that denied service connection 
for residuals of a right knee disability does not contain 
clear and unmistakable error; March 22, 1996 is the effective 
date of the grant of a 10 percent evaluation for the 
veteran's right knee disability, not November 24, 1987.  The 
veteran's appeal is denied. 




		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 

